Title: To Alexander Hamilton from Ebenezer Huntington, 28 February 1799
From: Huntington, Ebenezer
To: Hamilton, Alexander


          
            Dear Sir
            Norwich 28th Feby 1799
          
          This morning your favor of the 18th inst came to hand under cover from Genl J. Huntington at N London to whom it had been sent through a mistake—Inclosed you will find a plan for dividing this state into two districts & subdividing them into ten smaller ones & fixing on a plan for a rendezvous in each district—I have endeavored that each district should be as compact as possible, having reference at the same time to the population in each—
          I am dear sir, with much esteem & regard your very humble servt
          
            Eben: Huntington
          
          Maj Genl. Hamilton
        